DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the amendment and response filed on May 5, 2020.  
Claims 1-19 are pending and rejected.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Response to Arguments
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that the combination of additional elements integrates the abstract idea into a practical application. Remarks at 7. Claim 1, for example, includes an invention for using received voice input that requests a payment transaction in order to retrieve contact information for the recipient and complete the payment transaction, and then update the model. The combination of additional elements does not do more than use the technological components as a tool to perform a payment. Although claim 1 includes the step of updating the data recognition model, the limitation is very broad and does not require actual training of a machine learning model. 
Applicant further argues that the claims recite “improvements to computer technology for protecting customer privacy.” Remarks at 8. Applicant further asserts that “the claimed technology can provide an improved data recognition model for recognizing voice inputs and is thus directed to an improvement in computer-related technology.” Id. However, no specific technological improvement has been asserted. Applicant has not pointed to the portion of the Specification that describes the improvement or shown where the claims reflect the purported improvement. Therefore, the claims remain ineligible. 
The rejections under 35 U.S.C. 112(b) have been withdrawn in light of the claim amendments. 
Applicant’s arguments regarding the rejections under 35 U.S.C. 103 are moot in light of the new ground of rejection that was necessitated by Applicant’s amendments. 



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-19 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-19
Step 1: Does the Claim Fall Within a Statutory Category?
Yes. Claims 1-9 recite a device and, therefore, are directed to the statutory class of machine. Claims 10-18 recite a method and, therefore, are directed to the statutory class of process. Claim 19 recites a computer program product that comprises a non-transitory computer-readable storage medium and, therefore, is directed to the statutory class of machine or manufacture.  
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the computer components such as the device that includes a memory, microphone, and processor, and a computer program (i.e., additional elements), the claims as a whole recite a method of organizing human activity. The claims are directed to a method for a payment transaction and payment authorization. This type of method of organizing human activity is similar to a commercial interaction such as a sales activity or business relation, and a fundamental economic practice such as mitigating risk. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. The claimed computer components are recited at a high level of generality and are merely invoked as tools for completing a payment. Simply implementing the abstract idea on a generic computer or device is not a practical application of the abstract idea. Additionally, there is no claimed improvement to the functioning of a computer or technology. Furthermore, limitations that include receiving and sending data are insignificant extra-solution activity, and do not integrate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. 
Step 2B: Does the Claim Provide an Inventive Concept? 
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Additionally, transmitting and sending data are See MPEP 2106.05(d) and (g); see also, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 


Dependent claims 2, 7, 8, and 9 (and similar claims) relate to creating, applying, and updating a voice recognition model. The required software and computing components that are additional elements for these claims do not integrate the abstract idea for the same reasons as the independent claims. A computer is being used as a tool to implement the abstract idea of receiving a payment request. Additionally, the additional elements do not provide a technological improvement. 
Dependent claim 3 has the additional element of the software that is used to authenticate a voice. A computer is merely being used as a tool to authenticate received information. This additional element does not provide a technological improvement.  
Dependent claim 4 has the additional element of the computer that is used to display data. This additional element does not integrate the abstract idea for the same reasons as claim 1. 
Dependent claims 5 and 6 (and similar claims) use biometric information to indicate approval. These are known ways to provide user information and they do not provide any technological improvement. 
  As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo (Mayo, Benjamin. “PayPal for iOS updated with Siri SDK integration, send and request money using your voice,” 9to5mac.com, (Nov. 10, 2016).); Kothari et al., U.S. Patent Application Publication No. 2017/0278089 A1; and Zanolin et al., U.S. Patent Application Publication No. 2013/0080164 A1.

Claim 1:
Mayo teaches:
a memory (see at least Mayo (A mobile device is used for sending money.)).
a microphone (see at least Mayo (A mobile device receives voice input.)).
at least one processor configured to execute a program stored in the memory to control the device to perform operations for sending money to a recipient comprising (see at least Mayo (A mobile device with an application performs the operations necessary for sending money.)).
receiving a voice input to the microphone (see at least Mayo (A mobile device receives voice input such as “Hey Siri send David $20 using PayPal.”)).
obtaining a payment intention of a user based on analyzing the received voice input using a data recognition model (see at least Mayo (“Using your contact address book, queries like ‘Hey Siri send David $20 using PayPal’ will bring up a confirmation sheet in the Siri conversation with one button to confirm.” The software associated with Siri inherently includes a data recognition model so that Siri can understand the payment intention.)).
obtaining contact information from a stored contact list based on a name of a recipient identified from the received voice input (see at least Mayo (“Using your contact address book, queries like ‘Hey Siri send David $20 using PayPal’ will bring up a confirmation sheet in the Siri conversation with one button to confirm.”)).
transmitting the identified name and the obtained contact information to a server together with an amount of money specified in the received voice input (see at least Mayo (The transaction information goes to PayPal so that the payment can be processed.)).
Mayo does not explicitly teach, however, Kothari teaches:
receiving remittance details generated based on the transmitted amount of money from the server (see at least Kothari, paragraph 0026 (“Further, in step 3, as illustrated in FIG. 2, the bank 110 sends an authorization request and notification to the bank app installed on the user's mobile phone 102.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kothari’s method of a payer receiving a request for authorization from a bank with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of increasing the likelihood that the transaction is secure and accurate and not fraudulent by requiring the payer to approve the transaction.  

Mayo does not explicitly teach:
receiving an input for either approving the remittance details to send the money to the recipient or disapproving the remittance details to cancel sending of the money to the recipient.
Mayo, however, teaches:
When a user desires to send money via paypal, before the transaction is approved, the user is presented with options to select “cancel” to cancel the transaction, or “send” to approve the transaction. (see Mayo, screen shots). 
Kothari, however, teaches:
In response to the mobile phone app receiving an authorization request, the user is presented the option of authorizing the transaction by, for example, clicking on “done.”  (see at least Kothari, paragraph 0026 (“In step 4, once the user 102 authorizes using the bank app and concludes the transaction (clicks "done," for example) on merchant app and/or website, the gateway 108 confirms with the bank 110 that the payment has been authorized.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this feature with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of providing a way for the user to either approve or deny a transaction so that the final decision to transfer funds belongs to the user. While Mayo teaches an interface for canceling or sending (i.e., authorizing) the funds transfer, it appears that it may present these options before the transaction goes to the server. However, Kothari teaches the presentation of an approval option (i.e., “done”) after the transaction data has been sent to the server. By combining the features of Kothari with the invention of Mayo, the user can have an option of denying the transaction. Note that in Kothari, by not selecting “done,” a user is effectively canceling/disapproving the transaction. However, Mayo shows that there can be another selectable option that cancels the transaction. 

Mayo does not explicitly teach, however, Zanolin teaches:
updating the data recognition model based on the input (see at least Zanolin, paragraph 0035 (“the input signal may be an audio speech signal that is input to a verbal search service.”); paragraph 0048 (“If the edit distance is below the threshold 215, then the corrected text string is selected for use as training data for a text recognition system.”)). 


Claim 2:
Mayo does not explicitly teach, however, Zanolin teaches:
wherein the determining of the payment intention of the user comprises learning a pattern through voice input when the user sends money (see at least Zanolin, Figure 2A and associated text (Machine learning system is trained to accurately recognize voice commands.)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zanolin’s method of using machine learning to train a model to understand words that are being spoken with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of having a device accurately understand the words that are being spoken so that a payment can be accurate. Mayo uses speech recognition to initiate a payment. This inherently requires some sort of speech recognition model. Zanolin specifically discusses training a model in order to accurately recognize voice commands. It would be obvious for Mayo to use the machine learning system of Zanolin in order to optimize the voice recognition model. 

Claim 4:
Mayo further teaches:
displaying the remittance details, and wherein the remittance details comprise an account number of the recipient (see at least Mayo (See third screenshot on the first page. It shows confirmation from the server that $20 was sent to David Larusso.)).

Note: The content of the data displayed adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art.  Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the 

Claim 7:
Mayo further teaches:
wherein the data recognition model is set to estimate the payment intention of the user (see at least Mayo (“Using your contact address book, queries like ‘Hey Siri send David $20 using PayPal’ will bring up a confirmation sheet in the Siri conversation with one button to confirm.” The software associated with Siri inherently includes a data recognition model so that Siri can understand the payment intention.)).

Claim 8:
Mayo further teaches:
and wherein the learning entity values comprise values for at least one of user information, recipient information, a remittance amount, or a remittance instruction (see at least Mayo (A mobile device receives voice input such as “Hey Siri send David $20 using PayPal.”)).
Mayo does not explicitly teach, however, Zanolin teaches:
wherein the data recognition model is a model based on an artificial intelligence (AI) algorithm using learning entity values extracted from learning data comprising voice input or text, and wherein the learning entity values comprise values for at least one of user information, recipient information, a remittance amount, or a remittance instruction (see at least Zanolin, Figure 2A and associated text (Machine learning system is trained to accurately recognize voice commands.); paragraphs 0039-0040 (The recognized text may be presented to the user, who can provide corrections); paragraph 0048 (Based on the corrections, the corrected text may be used as training data for the text recognition system.)). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zanolin’s method of using machine learning to train a model to understand words that are being spoken with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of having a device accurately understand the words that are being spoken so that a payment can be accurate. 

Claim 9:
Mayo further teaches:
wherein the determining of the payment intention of the user is based on recognition entity values obtained as a result of applying the received voice input to the data recognition model, wherein the recognition entity values comprise values for at least one of user information, recipient information, a remittance amount, or a remittance instruction (see at least Mayo (“Using your contact address book, queries like ‘Hey Siri send David $20 using PayPal’ will bring up a confirmation sheet in the Siri conversation with one button to confirm.” The software associated with Siri inherently includes a data recognition model so that Siri can understand the payment intention.)).

Claim 10:
Claim 10 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 11:
Claim 11 is rejected using the same rationale that was used for the rejection of claim 2. 

Claim 13:
Claim 13 is rejected using the same rationale that was used for the rejection of claim 1. 

Claim 16:
Claim 16 is rejected using the same rationale that was used for the rejection of claim 7. 

Claim 17:
Claim 17 is rejected using the same rationale that was used for the rejection of claim 8. 

Claim 18:
Claim 18 is rejected using the same rationale that was used for the rejection of claim 9. 

Claim 19:
Claim 19 is rejected using the same rationale that was used for the rejection of claim 1. 

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo (Mayo, Benjamin. “PayPal for iOS updated with Siri SDK integration, send and request money using your voice,” 9to5mac.com, (Nov. 10, 2016).); Kothari et al., U.S. Patent Application Publication No. 2017/0278089 A1; Zanolin et al., U.S. Patent Application Publication No. 2013/0080164 A1; and Zhang et al., U.S. Patent Application Publication No. 2016/0292408 A1. 

Claim 3:
Mayo does not explicitly teach, however, Zhang teaches:
authenticating that the received voice input is a voice of a user of the device, wherein the payment intention of the user is determined based on the received voice input being authenticated as the voice of the user of the device (see at least Zhang, paragraph 0003 (Voice authentication)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang’s voice authentication with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of reducing the likelihood of fraud by authenticating the payer’s voice.  

Claim 12:
Claim 12 is rejected using the same rationale that was used for the rejection of claim 3. 

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo (Mayo, Benjamin. “PayPal for iOS updated with Siri SDK integration, send and request money using your voice,” 9to5mac.com, (Nov. 10, 2016).); Kothari et al., U.S. Patent Application Publication No. 2017/0278089 A1; Zanolin et al., U.S. Patent Application Publication No. 2013/0080164 A1; and Kim et al., U.S. Patent Application Publication No. 2018/0218359 A1. 

Claim 5:
Mayo does not explicitly teach, however, Kim teaches:
wherein the input for approving the remittance details comprises at least one of a fingerprint, an iris scan, a facial image, or the voice of the user (see at least Kim, paragraph 0108 (“FIG. 7 is a diagram showing screens showing a help provision function coupled with a household budget. As shown in FIG. 7a, when a user inputs the fingerprint of the user through the finger scan sensor 145a for payment, the controller 180 may perform fingerprint authentication based on the input fingerprint and transmit a payment approval request to the payment terminal 200 to make payment through the payment terminal 200 when fingerprint authentication succeeds.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kim’s fingerprint authentication with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of increasing the likelihood that the transaction is secure and accurate and not fraudulent by requiring the payer to use biometric information such as a fingerprint to approve the transaction.  

Claim 14:
Claim 14 is rejected using the same rationale that was used for the rejection of claim 5. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo (Mayo, Benjamin. “PayPal for iOS updated with Siri SDK integration, send and request money using your voice,” 9to5mac.com, (Nov. 10, 2016).); Kothari et al., U.S. Patent Application Publication No. 2017/0278089 A1; Zanolin et al., U.S. Patent Application Publication No. 2013/0080164 A1; and Oh et al., U.S. Patent Application Publication No. 2017/0116657 A1. 

Claim 6:
Mayo does not explicitly teach, however, Oh teaches:
wherein the input for approving the remittance details comprises a vein pattern image received from a wearable device worn by the user (see at least Oh, paragraph 0251 (“With regard to such a payment approval motion, the final payment approval can be accomplished by distinguishing the user through a means such as vein authentication or the like through the wearable device 100'.”)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Oh’s vein authentication with Mayo’s method of using a mobile device to send money using one’s voice. One of ordinary skill in the art would have been motivated to incorporate this feature for the purpose of increasing 

Claim 15:
Claim 15 is rejected using the same rationale that was used for the rejection of claim 6. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt, can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692